Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 Monique Sauls and All Occupants,                      Appeal from the County Court at Law No. 1
 Appellants                                            of Travis County, Texas (Tr. Ct. No. C-1-
                                                       CV-18-000662). Memorandum Opinion
 No. 06-18-00088-CV         v.                         delivered by Justice Burgess, Chief Justice
                                                       Morriss and Justice Moseley participating.
 Trails at Vintage Creek, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellants, Monique Sauls and All Occupants, have adequately indicated
their inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED NOVEMBER 21, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk